Citation Nr: 1008828	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ulcerative colitis, 
to include as secondary to anthrax vaccinations.

3.  Entitlement to an increased rating for right anterior 
chest shell fragment wound (SFW) residuals, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  He had subsequent unverified 
periods of service in the Air Force Reserves from December 
1984 until his retirement in August 2005, including a 
verified period of active duty from August 1990 to July 1991.

These matters are come before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and March 2007 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in November 2009.  A transcript of that 
hearing is associated with the claims file. 

The  issue of entitlement to service connection for lung SFW 
residuals has been raised by the Veteran, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  

The of entitlement to service connection for ulcerative 
colitis and an increased rating for right anterior chest SFW 
residuals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.




FINDINGS OF FACT

The evidence reasonably shows that the Veteran's tinnitus is 
related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Inasmuch as the determination below constitutes a full grant 
of the claim of service connection for tinnitus, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.

Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Factual Background and Analysis

The Veteran asserts that he incurred tinnitus due to noise 
exposure from aircraft in service.  The Veteran's personnel 
records show that his military occupational specialty (MOS) 
from 1968 to 1970 was light weapons infantryman; he was 
exposed to combat noise in Vietnam.  His MOS from 1984 to 
2005 was loadmaster; he was exposed to noise from aircraft 
engines in the Air Force Reserves.  The Veteran's STRs are 
negative for any complaints of tinnitus.  He filed his claim 
for service connection for tinnitus in September 2006, one 
year after he was discharged from service.  During a November 
2009 Travel Board hearing, the Veteran testified that his 
tinnitus was always present in service, he just "never 
really knew what it was."  After service it got worse.

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to arms fire 
or aircraft, and he is competent to report symptoms of 
ringing in the ear.  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Although a lay person is competent to 
testify as to symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board concludes that there is competent evidence that the 
Veteran was exposed to noise from arms fire and aircraft in 
service and he is competent to testify to observable symptoms 
such as ringing in the ears.

The Board finds that the evidence of record is in equipoise 
as to whether the Veteran currently has tinnitus that is 
related to his military service.  In this case, there are 
medical opinions that are both for and against the Veteran's 
claim.  The competent evidence in support of the claim 
consists of  January 2008 opinion from Dr. S.S. and a March 
2009 opinion from S.W.I., Clinical Audiologist.  Dr. S.S. 
opined that the Veteran's tinnitus "may be noise induced 
with hearing loss."  S.W.I. opined that the Veteran's 
hearing loss and tinnitus were caused by the noise exposure 
during service.

The evidence of record which is against the Veteran's claim 
consists of a February 2007 VA examination report.  In this 
report, the VA audiologist noted the Veteran's history of 
inservice noise exposure from combat and from aircraft engine 
noise.  The Veteran had no hearing protection during his year 
in Vietnam.  The VA audiologist also noted the Veteran's 
history of noise exposure outside of the military from 
intermittent target shooting over a period of 20 years; he 
wore hearing protection while shooting.  While the VA 
examiner did not specifically state an opinion regarding the 
etiology of the Veteran's tinnitus, he noted that the 
Veteran's STRs are negative for complaints of tinnitus and 
opined that the Veteran's "hearing loss is less likely than 
not caused as a result of noise exposure while in the 
military since most of the time he was exposed to excessive 
noise."

(Additionally, a May 2006 VA examination report notes the 
Veteran's reported history of significant noise exposure in 
service and current complaints of hearing loss and tinnitus.  
Although no nexus opinion was provided with respect to 
tinnitus, the VA examiner opined that the Veteran's 
sensorineural hearing loss was most likely caused by his 
excessive noise exposure in service.  Based on this evidence, 
the RO awarded service connection for hearing loss in a July 
2006 rating decision.)

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran currently has tinnitus that is related to 
his military service.  When the evidence is in such relative 
equipoise, the Board must give the veteran the benefit of the 
doubt.  See Gilbert, supra.  Thus, the Board finds that the 
Veteran's tinnitus is related to the noise exposure in 
service.  His claim of service connection was file a year 
after his service, and he has testified that he had tinnitus 
in service.  The record shows exposure to acoustic trauma in 
service.  The Veteran's tinnitus cannot reasonable be 
disassociated with the inner ear damage from inservice 
acoustic trauma that was the basis of the award of service 
connection for hearing loss.  Accordingly, service connection 
is warranted for tinnitus.




ORDER

Entitlement to service connection for tinnitus is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

The Veteran maintains that his ulcerative colitis was caused 
by anthrax vaccinations in service.  The record supports that 
the Veteran received a series of anthrax vaccinations 
beginning August 1999 and ending March 2000.  An October 2004 
treatment record from McGuire Air Force Base notes that the 
Veteran was seen with complaints blood in his stool.  A 
November 2004 statement from Dr. S.K. notes an impression of 
ongoing active ulcerative colitis with an overlying component 
of an irritable bowel physiology.  The Veteran also submitted 
medical research that raises the possibility of a link 
between the anthrax vaccination given to military personnel 
and the development of various illnesses.

Although VA did previously afford the Veteran a VA 
examination in May 2006, the nexus opinion is not adequate 
for adjudication purposes.  Specifically, while the VA 
examiner stated that the Veteran's ulcerative colitis did not 
start in service, the examiner failed to address whether the 
ulcerative colitis was related to the in-service anthrax 
vaccinations.  Therefore, another VA examination is needed.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in disability 
compensation claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.).  Prior to the examination, 
all outstanding medical records should be obtained.

With regard to the Veteran's increased rating claim, he has 
stated that his current right anterior chest SFW symptoms are 
worse than when he was last examined by VA, in May 2006.  See 
November 2009 hearing testimony.  VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination 
will be requested whenever VA determines that there is a need 
to verify the current severity of a disability.  38 C.F.R. § 
3.327(a).  Generally, reexaminations are required if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Therefore, in this case, remand is warranted in order to 
provide the veteran with a new VA compensation and pension 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

It is also noteworthy that where entitlement to compensation 
has already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for his 
ulcerative colitis and right anterior 
chest SFW residuals.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the foregoing development has 
been completed, the veteran should be 
afforded a VA gastroenterology 
examination to determine the etiology of 
the ulcerative colitis.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion responding to the following:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's ulcerative colitis is related 
to his military service, to include the 
anthrax vaccinations received therein?

The examiner must explain the rationale 
for all opinions given.  The explanation 
of rationale should include discussion 
regarding the May 2006 VA examination 
report (as noted above), as well as the 
article discussing anthrax submitted by 
the Veteran.  Any medical texts or 
articles relied upon by the examiner in 
arriving at his/her conclusion, should be 
cited in the opinion.

3.  The veteran should be afforded a VA 
muscles examination to evaluate the 
current nature of his right anterior 
chest SFW residuals.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Muscles 
Examination.  The examination must 
respond to the instructions contained 
therein.

The examiner must discuss the following 
two requests and provide detailed, 
medically reliable bases for each 
conclusion:

a.  Describe the location of all the 
shell fragment identified with respect to 
whether it is located in MG XXI or 
another muscle group; and

b.  Make a medical evaluation of the 
symptoms, if any, resulting from the 
shell fragment.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  Then, the AMC/RO is to re-adjudicate 
the claims of entitlement to service 
connection for ulcerative colitis and 
entitlement to an increased rating for 
right anterior chest SFW residuals, to 
include the possibility of staged 
ratings.  If either remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


